Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the applicant claims “a gap is formed on the first side wall of the first region and configured for guiding the upper part of the locking element into the positioning groove” and further claims in claim 3 “the gap is parallel to the second surface of the sliding cover is defined as a third surface”. It is unclear how a gap can be a surface and formed in a wall as claimed.  It is noted that limitation is being interpreted as a gap is formed between the surface as claimed and another second surface.  The applicant should amend the claims to clarify what they are claiming with respect to the gap being a surface, as a gap cannot be a surface, but a space between two surfaces.  
Further with respect to claim 2, it is unclear how the locking element is touching the sidewall within the positioning groove, but the “gap” is guiding the locking element 
Claim 4 recites the limitation "the third surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the third surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 9, the applicant claims “wherein a locking element comprises”, however, it is noted that the applicant has claimed “a deformable locking element” in claim 1, therefore, it is unclear if the deformable locking element is the same as the locking element of claim 9 or different. For examination purposes, it is being interpreted as the same as the deformable locking element, however, the applicant should amend the claims to clarify.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopes (2017/0135787).
Lopes discloses a self-locking orthodontic bracket comprising a bracket body having a first surface and an arch-wire slot disposed on the first surface, a sliding cover matched with the bracket body and comprising a second surface towards the first surface of the bracket body and a deformable locking element configured for locking the sliding cover on the bracket body and wherein a positioning groove is disposed on the second surface of the sliding cover, the first surface of the bracket body comprises a guiding surface and the second surface of the sliding cover is slideably engaged with the guiding surface, a sinking groove is disposed on the guiding surface, and a bottom surface of the sinking groove is further provided with a locking groove, a lower part of the locking element is fixed in the locking groove and an upper part of the locking element extends into the positioning groove such that the sliding cover is slideably locked on the bracket body (see annaoted figure, figs. 21-22, 27, 29-30, pars 38, 85, 88-90, specifically the embodiment of the annotated figure, however, the other section are cited to show the locking member is deformable) . 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (2017/0135787) as applied to claim 1 above, and further in view of Damon (2009/0155734).
Lopes teaches with respect to claim 2, the bracket as discussed above in detail and further wherein the positioning groove comprising a first region and a second region opposite to each other (see protrusions 36 in fig. 37 such that the area on either side is a first region and a second region, pars. 91-92), wherein the sliding cover is slideably locked to the bracket body along a sliding direction, a first side wall of the first region touches the locking element at first (such as seen in fig. 18, when assembling the cover on the bracket, a first side wall of the first region, i.e. the front portion, touches the locking element) and gap, being a third surface (see fig. 8, such that the “gap” is located where element 17 is pointing to, the bottom surface of the cover as the front end being the “third surface” and the gap formed between the surface and sinking groove). It is noted that the slide of the embodiment of fig. 37 can be used on the bracket body of the embodiment used to rejection claim 1 as the prior art teaches the different covers and be used on the different bracket bases with the different locking elements.  See figs. 36a-36c in which the u-shaped locking element is used with the protrusions (pars. 103-105). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of figure 27 with the sliding cover of fig. 37 as an obvious matter of design choice in order to provide the desired locking forces.  
 Lopes teaches the invention as substantially claimed and discussed above, however, does not specifically teach the gap is formed on the first side wall of the first 
Damon teaches a self-locking orthodontic bracket comprising a bracket body 13, a sliding cover 80 with a positioning groove 130 and a deformable locking element 32 wherein the positioning groove comprises a first region (region with side wall 131) and a second region (region with side wall 132) opposite each other (see figs. 3-3a), wherein the sliding cover is slideably locked to the bracket body along a sliding direction (par. 56, figs. 7-8), a first side wall of the first region touches the locking element (par. 56, see above 112 rejection regarding how the limitation is being interpreted, such that the locking element touches the sidewall), and a gap 120 is formed on the first side wall of the first region and configured for guiding the upper part of the locking element into the positioning groove (see figs. 3-3a, see above regarding functional language, such that the gap is capable of guiding the locking element into the positioning groove when being assembled on the bracket body, see annotated figure). It is further noted that “gap” 120, is being interpreted as a gap as discussed above in detail with respect to the 112 rejection, such that when assembled a gap is present between the guiding surface of the bracket body, such that the guiding surface is the surface 43 of the channel, see fig. 7 which shows a gap. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lopes with the gap as taught by Damon in order minimize frictional engagement of the arch wire to allow for more precise control of the bracket body as taught by Damon (see par. 58 of Damon). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim 3, Lopes teaches the invention as substantially claimed and discussed above including a third surface on the sliding cover and a distance in a vertical direction between the third surface and a top edge of the sinking groove (see fig. 8, such that the “gap” is located where element 17 is pointing to, the bottom surface of the cover as the front end being the “third surface” and the gap formed between the surface and sinking groove, see annaoted figure above showing the sinking groove located in the area adjacent the archwire slot, see 112 rejection above regarding the claimed “gap” it is noted that the “gap” is being interpreted as a gap between two surfaces. Lopes teaches the invention as substantially claimed and discussed above, however, does not specifically teach the vertical distance, i.e. the vertical distance of the gap, is greater than a size of the locking element along the sliding direction of the sliding cover. However, it is noted that the applicant discusses the claimed sizes for ensuring that the cover is locked into place and does not disengage. It is noted that the prior art of Lopes teaches the cover sliding and locking as claimed, therefore, it is noted that it would have been obvious to one having ordinary skill in the art at the time of the 
With respect to claim 4, Lopes teaches a distance in a vertical direction between the third surface and the guiding surface is less than a height of a part of the locking element extending into the positioning groove (see fig. 8, such that the vertical distance between the third surface, the bottom of the slide in the area indicated by reference 17, and the guiding surface seem to be almost zero, therefore it is less than the amount the locking element extends into the positioning groove. Further see above regarding the claimed dimensions being obvious matters of design choice since they are designed for maintaining the cover on the bracket body and locking it in a closed and opened position and the prior art is designed for the same reasons. Further see 112 above regarding the gap. Further see par. 82 regarding the locking element being deformed in the lateral direction during assembly.
With respect to claim 5, Lopes teaches a distance in a vertical direction between the third surface and the guiding surface is less than a size of the locking element along 
With respect to claim 6, Lopes teaches a middle part of a sidewall of the positioning groove extrudes and forms a limiting protrusion and the first region and the second region are on two side on the limiting protrusion (see fig. 37). It is noted that the slide of the embodiment of fig. 37 can be used on the bracket body of the embodiment used to rejection claim 1 as the prior art teaches the different covers and be used on the different bracket bases with the different locking elements.  See figs. 36a-36c in which the u-shaped locking element is used with the protrusions (pars. 103-105). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of figure 27 with the sliding cover of fig. 37 as an obvious matter of design choice in order to provide the desired locking forces.  
With respect to claim 7, Lopes teaches wherein a direction perpendicular to the sliding direction in the second surface is defined as a second direction, and a size of the limiting protrusion extruding in the second direction is less than a maximum elastic deformation of the locking element in the second direction (for example see figs. 36a-
With respect to claim 8, Lopes further teaches wherein a maximum width of the positioning groove in the second direction is less than a width of the locking element in the second direction (see figs. 36a-37, pars. 91-92, such that the arms press against the side of the positioning groove with a force to retain them in the desired position, therefore, the width of the groove is less than the width of the locking element in order to allow the arms to press against the groove in order to retain it in the desired position). Such that it would have been obvious to one having ordinary skill in the art at the time of the invention that the maximum width of the positioning groove in the second direction is less than a width of the locking element in the second direction in order to provide a small basing force when the locking element in expanded position in order to help retain the locking element in the desired position.
With respect to claim 9, Lopes teaches the locking element comprises a plurality of elastic rods parallel to each other (see figs. 29-30, in which each leg of the u-shaped clip is being interpreted as a rod and several embodiments show the legs parallel).
With respect to claim 12, Lopes teaches the invention as substantially claimed and discussed above, however, does not specifically teach an inclined surface disposed on the bottom of the gap.
Damon teaches the sliding cover comprising an inclined surface 98 disposed on the bottom of the gap 120 (see figs. 3a, 7, par. 52). It would have been obvious to one 
With respect to claim 11, Lopes teaches the size of the locking element along the sliding direction of the slandering cover is a diameter of each of the plurality of elastic rods (see detailed discussion above regarding claim 3. Further see par. 82 regarding the locking element being deformed in the lateral direction during assembly, such that the distance is greater in order to allow the locking element to extend within the space to allow assembly of the cover on the bracket).    

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (2017/0135787) in view of Damon (2009/0155735) as applied to claim 9 above, and further in view of Hu e al. (CN 104970890).
Lopes/Damon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the lower parts of the plurality of elastic rods are independent of each other.
Hu teaches a self-locking orthodontic bracket comprising a locking element comprising a plurality of elastic rods parallel to each other and the lower parts of the elastic rods are independent with each other (see figs. 1, 3, such the each end elastic rods 4 is separate, pg. 2, first paragraph under detailed way, “at last two pressing rollers 4 are protruded from the bottom surface of the groove of the sliding groove 6”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connected rods taught by Lopes/Damon with the separate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/27/2021